989 A.2d 280 (2010)
201 N.J. 203
In the Matter of Christopher D. BOYMAN, an Attorney at Law.
D-48 September Term 2009, 065230.
Supreme Court of New Jersey.
March 5, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-207 and DRB 09-208, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that CHRISTOPHER D. BOYMAN of CRANFORD, who was admitted to the bar of this State in 1987, should be censured for violating RPC 1.1(a) (gross neglect), *281 RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.8(a) (business transaction with client without following safeguards), RPC 1.15(b) (failure to promptly turn over property to which a client is entitled), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that CHRISTOPHER D. BOYMAN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.